(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, de una certificación expedida por el Secretario de la Corte de Distrito de San Juan aparece que el día 26 de febrero de 1941 dicha corte dictó sentencia en el caso de epígrafe declarando con lugar la demanda; que el día 2 de abril de 1941 el demandado Ramón Aníbal Muñoz apeló de la sentencia para ante este Tribunal Supremo; que habiéndose acogido el apelante al procedimiento sobre” transcripción de. la evidencia para perfeccionar su apelación dicha corte dictó el 8 de abril de 1941 una orden para que el taquígrafo que actuó en la vista del caso procediera a preparar y radicar dentro del término de ley dicha transcripción; que el día 25 de- junio de 1941 el apelante solicitó una prórroga de 30 días para la radicación de dicha transcripción p que después de dicha fecha el apelante no' ha solicitado nueva prórroga con tal fin ni se ha radicado la ameri-tada transcripción.
Por cuanto, a base de los anteriores hechos, el demandante ape-lado radicó ante este tribunal una moción solicitando la desestimación de la apelación en este caso;
Por cuanto, no se ha radicado ante este tribunal la transcripción de los autos en este caso;
*986POR Cuanto, celebrada la vista correspondiente en el día de ayer con la comparecencia del demandante apelado, ya que el demandado-apelante no compareció a pesar de haber sido notificado por el de-mandante con copia de la moción y por la secretaría de esta corte del señalamiento,
Por taNto, vistos los artículos 59 y 60 del reglamento se deses-tima el recurso por abandono.